ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                  July 12,2004



The Honorable Robert E. Talton                          Opinion No. GA-02 15
Chairman, Urban Affairs Committee
Texas House of Representatives                         Re: Whether a peace officer may order the removal
Post Office Box 2910                                   of a disabled vehicle to a location other than a
Austin, Texas 78768-2910                               licensed vehicle storage facility when the driver has
                                                       not given consent to the removal (RQ-0164-GA)


Dear Representative      Talton:

         You ask whether a peace officer may order the removal of a disabled vehicle to a location
other than a licensed vehicle storage facility when the driver has not given consent to the removal.*
In particular, you ask whether section 545.305 of the Transportation Code, concerning a peace
officer’s authority to order removal, conflicts with section 643.206(a) of the Code, regulating
nonconsent tows by towing services.*

         A highway construction project for improvements to Interstate Highway 10 requires reducing
sections of the highway to two lanes without shoulders. 3 To facilitate the project, cameras have been
installed along the highway, which will be monitored by peace officers to watch for accidents and
stalled vehicles. See Bibler Brief, supra note 3, at 1. According to the plan, when a peace officer
sees that a disabled vehicle has blocked traffic, the officer may order the vehicle immediately towed.
Id. If the driver consents, the vehicle may be towed for a fee to a site designated for temporary
removals. Id. If the driver is not available or does not consent, the officer may order what is known
as a nonconsent tow. Id. Vehicles removed pursuant to a nonconsent tow are taken to a state-
licensed vehicle storage facility, which generally involves a greater fee than that charged for a tow
to makeshift temporary storage locations near the construction site. Id. at 2.




          ‘See Letter from Honorable Robert E. Talton, Chairman, House Urban Affairs Committee, Texas House of
Representatives, to Honorable Greg Abbott, Texas Attorney General (Jan. 13,2004) (on file with Opinion Committee,
also available at http:Nwww.oag.state.tx.us).

        21d.

        ‘See Brief fromPaul Bibler Jr., Senior Counsel, City of Houston Legal Department, to Honorable Greg Abbott,
Texas Attorney General (Feb. 26,2004) (on file with Opinion Committee) [hereinafter Bibler Brief].
 The Honorable Robert E. Talton           - Page 2           (GA-02 15)




         Section 545.305(a) of the Transportation Code provides a peace officer’s authority to
 “remove or require the operator or a person in charge of a vehicle to move a vehicle from a
 highway.” TEX. TRANSP.CODE ANN. 6 545.305(a) (Vernon 1999). A vehicle may be removed or
 ordered moved, as pertinent here, if it:

                           (6) is disabled so that normal operation is impossible                 or
                   impractical and the owner or person in charge of the vehicle is:

                                     (A) incapacitated and unable           to provide     for the
                            vehicle’s removal or custody; or

                                     (B) not in the immediate vicinity of the vehicle;

                            (7) is disabled so that normal operation is impossible or
                   impractical and the owner or person in charge of the vehicle does not
                   designate a particular towing or storage company;4




                           (9) is, in the opinion of the officer, a hazard, interferes with a
                  normal function of a governmental              agency, or because of a
                  catastrophe, emergency, or unusual circumstance is imperiled.

Id. 0 545.305(a)(6)-(7),     (9). The officer may require the vehicle to be taken to:

                            (1) the nearest garage or other place of safety;

                         (2) a garage designated or maintained             by the governmental
                  agency that employs the officer; or

                          (3) a position      off the paved or main traveled part of the
                  highway.

Id. $ 545.305(b).      Th e vehicle’s    owner is liable for reasonable        towing and storage fees.         Id. $
545.305(d).

        Chapter 643, subchapter E of the Transportation Code generally regulates tow truck services.
Id. $0 643.201-.208 (Vernon Supp. 2004). A political subdivisionmayrequire      a towing service that
performs nonconsent tows to register and obtain a license. Id. 5 643.201(c)-(d).       Under section
643.201, a “consent tow” is “any tow of a motor vehicle initiated by the owner or operator of the


          4A “towing company” is an individual or entity “engaged in the business of towing vehicles on a highway for
compensation or with the expectation of compensation for the towing or storage of the vehicles.” TEX. TRANSP. CODE
ANN.$545.305(e)( 1) (Vernon 1999). Similarly, a “storage company” is an individual or entity “engaged in the business
of storing or repairing vehicles for compensation or with the expectation of compensation for the storage or repair of
vehicles.” Id. 6 545.305(e)(2).
The Honorable Robert E. Talton           - Page 3           (CA-0215)




vehicle or by a person who has possession, custody, or control of the vehicle,” and does not include
a tow “initiated by a peace officer investigating a traffic accident or a traffic incident that involves
the vehicle.” Id. § 643.201(e)(2). A “nonconsent tow” is “any tow of a motor vehicle that is not a
consent tow.” Id. 9 643.201(e)(4). A political subdivision may regulate fees for nonconsent tows
originating within its territory. Id. 9 643.203.

          Section 643.206, entitled “Storage of Towed Vehicles,” provides:

                          (a) A towing company that makes a nonconsent tow shall tow
                  the vehicle to a vehicle storage facility that is operated by a person
                  who holds a license to operate the facility under Chapter 2303,
                  Occupations Code.

                          (b) A storage or notification fee imposed in connection with
                   a motor vehicle towed to a vehicle storage facility is governed by
                   Chapter 2303, Occupations Code.

                          (c) Except as provided by this chapter or Chapter 2303,
                  Occupations Code, a fee may not be charged or collected without the
                  prior written consent of the vehicle owner or operator.

Id. 5 643.206(a)-(c). The vehicle storage facility must post a schedule of towing fees within view
of a person who may come to claim the vehicle. Id. 9 643.208.

         Because section 643.206(a) refers to a vehicle storage facility licensed or regulated under
chapter 2303 of the Occupations Code, we briefly consider that chapter’s pertinent provisions.
 Chapter 2303 of the Occupations Code is the Vehicle Storage Facility Act. TEX. OCC. CODE ANN.
 9 2303.001 (Vernon 2004). It does not apply to vehicles stored or parked at a facility with the
owner’s consent. Id. 9 2303.003(a). The Transportation Commission (the “Commission”) may
establish vehicle storage facility licensing requirements “to ensure that the facility maintains
adequate standards for the care of stored vehicles.” Id. $ 2303.051( 1).5 A vehicle storage facility
operator is required to attempt to provide notice of a vehicle’s storage to the vehicle’s owner and the
principal lienholder. Id. $5 2303.15 1-. 154. A vehicle storage facility’s fees are subject to statutory
limitation. Id. 5 2303.155. A vehicle storage facility may dispose of unclaimed vehicles pursuant
to section 2303.157 of the Occupations Code. Id. $ 2303.157.6 Owners and operators of vehicle
storage facilities are subject to disciplinary actions and civil and criminal sanctions for violation of
the chapter and Commission regulations. Id. 50 2303.201-.303.




        ‘The Commission has promulgated rules regulating vehicle storage facilities at title 43 of the Texas
Administrative Code, sections 18.80 through 18.96. 43 TEX.ADMIN.CODE$5 18.80-.96 (2004).

         6Under the Property Code, a garageman has a lien on a vehicle for the amount of the vehicle’s care, including
reasonable towing charges. TEX.PROP.CODEANN. 0 70.003(c) (Vernon Supp. 2004); see generally Bray v. Curtis, 544
S.W.2d 8 16 (Tex. Civ. App.-Corpus Christi 1976, writ ref d n.r.e.) (applying garageman’s lien statute to nonconsent
tow and storage).
The Honorable Robert E. Talton      - Page 4         (GA-0215)




        You ask whether Transportation Code sections 545.305 and 643.206(a) conflict. Statutes
concerning the same subject matter are to be harmonized, if possible, giving effect to both. TEX.
GOV’TCODEANN.§ 311.026(a)(V emon 1998); City ofDallas v. Mitchell, 870 S.W.2d 2 1,22 (Tex.
1994). However, sections 545.305 and 643.206(a) do not conflict and full effect may be given to
both. Section 545.305 provides for a peace officer’s authority to order vehicles removed, which may
include nonconsent tows. It further provides that an officer may require the vehicle be taken to the
nearest garage or other place of safety, a garage designated or maintained by the oflicer’s employer,
or a position off of the highway.

         Section 643.206(a), on the other hand, regulates towing services that perform nonconsent
tows and does not in any way limit a peace officer’s authority under section 545.305. Nonconsent
tows are subject to state and local regulation and policy designed in part to protect the nonconsenting
owner or other interest holder. See generally Cardinal Towing & Auto Repair, Inc. v. City of
Bedford, 180 F.3d 686 (5th Cir. 1999); Fort Bend County Wrecker Ass ‘n v. Wright, 39 S.W.3d 421
(Tex. App.-Houston      [lst Dist.] 2001, no pet.). House Bill 849, which enacted section 643.206 in
2001, expressly mentions nonconsent tows at the direction of a peace officer. See Act of May 30,
2003, 78th Leg., R.S., ch. 1034, 5 lo,2001 Tex. Gen. Laws 2982,2984 (adding section 643.206
correlating fees for nonconsent tows from certain private property to fees authorized for peace officer
nonconsent tows); see aZso TEX. TRANSP. CODE ANN. 5 643.201(e)(2) (Vernon Supp. 2004)
(defining “consent tow” and “nonconsent tow”). By not qualifying the nonconsent tows that are
subject to section 643.206, that section clearly applies to nonconsent tows made at the direction of
a peace officer.    I.

         Section 643.206(a) requires a towing company that conducts a nonconsent tow to take the
vehicle to a licensed vehicle storage facility, which is subject to the notice and security requirements
of chapter 2303 of the Occupations Code. Subchapter E, chapter 643 of the Transportation Code
concerns regulation of towing services by the state and political subdivisions, in particular fees that
may be assessed before an owner or other interest holder may reclaim the vehicle. In context, section
643.206(a) applies whenever a vehicle is towed without consent for storage pending reclamation by
the owner for a fee or other disposition under subchapter E, chapter 643 of the Transportation Code
or chapter 2303 of the Occupations Code. We do not construe section 643.206 to apply to tows
pursuant to other financial arrangements between a towing company and a political subdivision.
Consequently, a peace officer may order a nonconsent tow pursuant to section 545.305, but when
the officer uses the services of a towing company, the towing company is subject to 643.206.
Section 643.206 does not authorize a towing company to assess a nonconsenting owner or interest
holder a towing fee without taking the vehicle to a licensed vehicle storage facility. Applied to the
facts described in the City’s letter, a peace officer may order a nonconsent tow to a nearby place of
safety. If a towing service performs the tow, it may not assess a nonconsenting        owner or interest
holder a fee without taking the vehicle to a licensed vehicle storage facility.
                                                  (GA-0215)
The Honorable Robert E. Talton     - Page 5




                                       SUMMARY

                       Section 545.305 of the Transportation Code authorizes a
               peace officer to order a nonconsent tow of certain vehicles to a nearby
               place of safety. However, section 643.206 ofthe Transportation Code
               does not authorize a towing company to assess a nonconsenting
               owner or interest holder a towing fee without taking the vehicle to a
               licensed vehicle storage facility.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee